 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAY KORNFELD,                                    No. 1:19-cv-00263-JLT (HC)
12                       Petitioner,                   ORDER DIRECTING CLERK OF COURT
                                                       TO ASSIGN DISTRICT JUDGE
13           v.
                                                       FINDINGS AND RECOMMENDATION
14                                                     TO DISMISS PETITION FOR WRIT OF
      G. PUENTES,                                      HABEAS CORPUS AND DENY MOTION
15                                                     FOR SUMMARY JUDGMENT [Doc. 1, 2]
                         Respondent.
16                                                     [TWENTY-ONE DAY OBJECTION
                                                       DEADLINE]
17

18

19          On February 25, 2019, Petitioner filed a petition for writ of habeas corpus in this Court, as

20   well as a motion for summary judgment. (Docs. 1, 2.) The petition and attached documents

21   indicate that Petitioner is serving a 60-month sentence for conspiracy in violation of 18 U.S.C. §

22   371. (Doc. 1 at 81.) His projected release date after crediting his sentence with Good Conduct

23   Time (“GCT”) is September 7, 2019. (Doc. 1 at 81.) Petitioner complains that the Bureau of

24   Prisons (“BOP”) has failed to immediately recalculate his sentence and correct his award of GCT

25   credit according to the First Step Act of 2018, S. 756, 115th Cong. (2018). He further contends

26   that with a proper calculation, he would be eligible and should be released “to home, halfway

27   house, or other forms of community release as may be available and proper . . .” (Doc. 1 at 3.) For

28   reasons discussed below, the Court recommends that the motion be DENIED and the petition be
                                                       1
 1   SUMMARILY DISMISSED.

 2                                               DISCUSSION

 3

 4   A.      Motion for Summary Judgment

 5           Summary judgment is a procedural device available for prompt and expeditious

 6   disposition of controversy without trial when there is no dispute as to material fact. See Advisory

 7   Committee Notes, Fed.R.Civ.P. 56, 1963 Amendment (“The very mission of the summary

 8   judgment procedure is to pierce the pleadings and to assess the proof in order to see whether there

 9   is a genuine need for trial.”). Thus, its purpose is to prevent the need for trial over facts that are

10   not legitimately in dispute. Petitioner has filed a petition for writ of habeas corpus. “[T]he writ

11   of habeas corpus is not a proceeding in the original criminal prosecution but an independent civil

12   suit.” Riddle v. Dyche, 262 U.S. 333, 335-336 (1923); see also Keeney v. Tamayo-Reyes, 504

13   U.S. 1, 14 (1992) (O’Connor, J., dissenting). Modern habeas corpus procedure has the same

14   function as an ordinary appeal. Anderson v. Butler, 886 F.2d 111, 113 (5th Cir. 1989); O’Neal v.

15   McAnnich, 513 U.S. 440, 442 (1995). In a habeas proceeding, the petitioner does not proceed to

16   “trial.” Since the passage of AEDPA, a habeas petitioner is rarely entitled to an evidentiary

17   hearing. Cullen v. Pinholster, 563 U.S. 170, 203 (2011). Whatever beneficial role summary

18   judgment may have played in habeas proceedings prior to AEDPA is now virtually non-existent.

19   For all practical purposes, summary judgment is equivalent to the Court’s making a determination

20   on the merits of a habeas petition. Thus, motions for summary judgment are inappropriate in
21   federal habeas proceedings. See, e.g., Johnson v. Siebel, 2015 WL 9664958, at *1 n.2 (C.D.Cal.

22   Aug. 4, 2015); Mulder v. Baker, 2014 WL 4417748, at *1–*2 (D.Nev. Sept. 8, 2014); Gussner v.

23   Gonzalez, 2013 WL 458250, at *3–*5 (N.D.Cal. Feb. 5, 2013); Ordway v. Miller, 2013 WL

24   1151985, at *1 (E.D.Cal. Mar. 19, 2013).

25           Summary judgment is inappropriate in this case. Moreover, for reasons that follow, the

26   Court finds the petition should be dismissed.
27   B.      Preliminary Review of Petition

28           Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a
                                                          2
 1   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

 2   entitled to relief in the district court . . .” Rule 4 of the Rules Governing Section 2254 Cases. The

 3   Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of

 4   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

 5   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th Cir.

 6   2001). Accordingly, the Court should exercise its authority under Rule 4 and dismiss the petition.

 7   C.     Jurisdiction

 8          Writ of habeas corpus relief extends to a person in custody under the authority of the

 9   United States. See 28 U.S.C. § 2241. While a federal prisoner who wishes to challenge the

10   validity or constitutionality of his conviction must bring a petition for writ of habeas corpus under

11   28 U.S.C. § 2255, a petitioner challenging the manner, location, or conditions of that sentence's

12   execution must bring a petition for writ of habeas corpus under 28 U.S.C. § 2241. See, e.g.,

13   Brown v. United States, 610 F.2d 672, 677 (9th Cir. 1990). To receive relief under 28 U.S.C. §

14   2241 a petitioner in federal custody must show that his sentence is being executed in an illegal,

15   but not necessarily unconstitutional, manner. See, e.g., Clark v. Floyd, 80 F.3d 371, 372, 374

16   (9th Cir. 1995) (contending time spent in state custody should be credited toward federal

17   custody); Brown, 610 F.2d at 677 (challenging content of inaccurate pre-sentence report used to

18   deny parole). A petitioner filing a petition for writ of habeas corpus under 28 U.S.C. § 2241 must

19   file the petition in the judicial district of the petitioner's custodian. Brown, 610 F.2d at 677.

20          Petitioner alleges that the BOP has failed to calculate his sentence properly in light of the
21   recently enacted First Step Act of 2018. He also contends he is eligible and should be placed in a

22   halfway house or other community facility for the remainder of his sentence. Petitioner is

23   challenging the execution of his sentence rather than its imposition; therefore, the claims are

24   proper under 28 U.S.C. § 2241. In addition, because Petitioner is incarcerated at the Taft

25   Correctional Institution (“TCI”) in Taft, California, and Taft lies within the Eastern District of

26   California, Fresno Division, this Court has jurisdiction to proceed.
27   C.     Exhaustion

28          Before filing a petition for writ of habeas corpus, a federal prisoner challenging any
                                                         3
 1   circumstance of imprisonment must first exhaust all administrative remedies. Martinez v.

 2   Roberts, 804 F.2d 570, 571 (9th Cir. 1986); Chua Han Mow v. United States, 730 F.2d 1308,

 3   1313 (9th Cir. 1984); Ruviwat v. Smith, 701 F.2d 844, 845 (9th Cir. 1983). The requirement that

 4   federal prisoners exhaust administrative remedies before filing a habeas corpus petition was

 5   judicially created; it is not a statutory requirement. Brown v. Rison, 895 F.2d 533, 535 (9th Cir.

 6   1990). Thus, “because exhaustion is not required by statute, it is not jurisdictional.” Id. If

 7   Petitioner has not properly exhausted his claims, the district court, in its discretion, may either

 8   “excuse the faulty exhaustion and reach the merits or require the petitioner to exhaust his

 9   administrative remedies before proceeding in court.”

10          The first step in seeking administrative remedies is a request for informal resolution. 28

11   C.F.R. § 542.13. When informal resolution procedures fail to achieve sufficient results, the BOP

12   makes available to inmates a formal three-level administrative remedy process: (1) a Request for

13   Administrative Remedy (“BP-9”) filed at the institution where the inmate is incarcerated; (2) a

14   Regional Administrative Remedy Appeal (“BP-10”) filed at the Regional Office for the

15   geographic region in which the inmate’s institution is located; and (3) a Central Office

16   Administrative Remedy Appeal (“BP-11”) filed with the Office of General Counsel. 28 C.F.R. §

17   542.10 et seq.

18          According to the petition and attached documents, it appears Petitioner has submitted two

19   requests for administrative remedies to the Warden at TCI. (Doc. 1 at 15-17, 19-20.) The Warden

20   denied the requests on January 17, 2019, and January 30, 2019. (Doc. 1 at 13, 18.) It does not
21   appear that Petitioner has sought relief at the intermediate level which would have required filing

22   a BP-10, or at the third level of review which would have required filing a BP-11. Thus, the

23   claims have not been administratively exhausted and the petition should be dismissed for lack of

24   exhaustion.

25   D.     Good Conduct Time Credits

26          The gravamen of Petitioner’s two claims is that the First Step Act of 2018 mandates
27   awarding a full 54 days per year of GCT rather than the 47 days the BOP customarily awarded

28   according to 18 U.S.C. § 3624(b). Petitioner is correct that Section 102(b)(1) of the First Step
                                                         4
 1   Act of 2018, Public Law 115-391, amended 18 U.S.C. § 3624(b) to permit federal inmates to earn

 2   54 days of good conduct time for each year of the sentence imposed, but this provision has not yet

 3   taken effect. Per Section 102(b)(2) of the Act, the amendments made in subsection 102(b) of the

 4   Act take effect only when the Attorney General completes the “risk and needs assessment

 5   system” required by Section 101(a) of the Act. Section 101(a) does not require completion of the

 6   system until 210 days after the Act's enactment. Thus, Section 102(b)(1) will not take effect until

 7   approximately July of 2019. For this reason, Petitioner’s claim that the BOP must immediately

 8   recalculate sentence pursuant to the First Step Act is meritless.

 9   E.     Placement in Halfway House

10          Petitioner claims that the recalculation of his sentence pursuant to the First Step Act

11   would mandate that the BOP place him in a halfway house or other reentry center for the

12   maximum amount of time available. However, the First Step Act does not mandate that the BOP

13   place prisoners in a halfway house for six months or any other period. Under the current version

14   of 18 U.S.C. § 3624(c), as amended by the Second Chance Act of 2007, the BOP is authorized to

15   consider placing an inmate in a community correctional facility for up to twelve months.

16   However, a prisoner is neither entitled nor guaranteed such placement for any minimum amount

17   of time. 18 U.S.C. § 3624(c). See Berry v. Sanders, 2009 WL 789890, at *6-*7 (C.D. Cal. March

18   20, 2009); Guss v. Sanders, 2009 WL 5196153, *4 (C.D. Cal. Dec. 29, 2009). Instead, the

19   determination whether an inmate is eligible is within the discretion of the BOP. Reeb v. Thomas,

20   636 F.3d 1224 (9th Cir. 2011) (Individualized determinations whether an inmate is eligible for
21   residential drug treatment program pursuant to 18 U.S.C. § 3621 is within discretion of BOP);

22   Mohsen v. Graber, 583 Fed.Appx. 841, 842 (9th Cir. 2014) (Applying Reeb in the context of

23   individualized determination concerning eligibility for residential reentry center under § 3621).

24   The First Step Act does not alter this rule.

25          The Court also notes that the BOP’s placement decisions, including determinations

26   regarding halfway house and home confinement placement, are expressly insulated from judicial
27   review. See Reeb, 636 F.3d at 1227 (holding that 18 U.S.C. § 3625 precludes judicial review of

28   “any determination” by the BOP made pursuant to 18 U.S.C. §§ 3621–3625). Thus, any challenge
                                                        5
 1   to the BOP's discretionary decision with respect to whether petitioner is eligible for maximum

 2   sentence reduction pursuant to § 3621(e)(2)(B) is not reviewable by this Court.

 3                                                 ORDER

 4          The Clerk of Court is DIRECTED to assign a District Judge to the case.

 5                                         RECOMMENDATION

 6          For the foregoing reasons, the Court RECOMMENDS that the motion for summary

 7   judgment be DENIED and the petition for writ of habeas corpus be SUMMARILY DISMISSED.

 8          This Findings and Recommendation is submitted to the United States District Court Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

10   Local Rules of Practice for the United States District Court, Eastern District of California. Within

11   twenty-one days after being served with a copy of this Findings and Recommendation, Petitioner

12   may file written objections with the Court and serve a copy on all parties. Such a document

13   should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The

14   Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

15   Petitioner is advised that failure to file objections within the specified time may waive the right to

16   appeal the Order of the District Court. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17
     IT IS SO ORDERED.
18

19      Dated:     February 28, 2019                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        6
